DETAILED ACTION
This Office action is in response to the application filed on August 27, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 27, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on August 27, 2020.  These drawings are accepted by the Examiner. 

Claim Objections
Claim 11 objected to under 37 CFR 1.75 as being a duplicate of Claim 10. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 6 recites the limitation " wherein the processor is configured to perform an algorithm using measured temperature as an input" in lines 1-2.  There is insufficient antecedent basis for this limitation (the processor) in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiramitsu (U.S. Pub. No. 2016/0241182 A1, Reference provided as part of the Information Disclosure Statement “IDS”).

In re claim 1, Kiramitsu (Figs. 1-4) discloses a power converter (Figs. 1-2) assembly comprises: 
a plurality of power converter channels (Fig. 2, system 101 and system 102) each arranged to provide a three-phase output to an electrical machine having a multiple of three-phase windings (Fig. 2, three phase motor 20 comprises three phase windings 21 and 22); 
control means (Fig. 1, 51) arranged to provide a torque demand signal to each of the plurality of power converter channels to provide, together, a desired torque output to drive the machine (Para. 0052-0061); and 
temperature sensing means (Fig. 1, temperature sensors 81 and 82) to detect temperature in the power channels and/or at the windings of the machine (temperature sensors 81 and 82 determine the temperatures of INV1 and INV2); whereby 
the control means (Fig. 1, 51) is arranged to determine the proportion of the desired torque output to be provided by each channel based on the detected temperature (Para. 0090-0115).

In re claim 2, Kiramitsu (Fig. 2) discloses two power channels (system 101 and system 102) for driving a dual wound three-phase machine.

In re claim 3, Kiramitsu discloses (Fig. 1) wherein the control means (51) comprises a control block common (70) to all channels (Fig.2 system 101 and system 102).

In re claim 4, Kiramitsu discloses (Fig. 1) wherein the control means (51) comprises a distributed control block (70) comprising a respective control device (71 and 72) for each channel (Fig.2 system 101 and system 102).

In re claim 5, Kiramitsu discloses (Fig.1) wherein the control means (51) determines the proportion using a look-up table of proportion and temperatures (Para. 0047-0061).

In re claim 6, Kiramitsu discloses (Fig.1) wherein the processor (Para. 0047) is configured to perform an algorithm using measured temperature as an input (Para. 0047-0061).

In re claim 7, Kiramitsu discloses (Figs. 1-4) a method of determining the split of required output torque provided by respective ones of a plurality of power converter channels (Fig. 1, INV1 and INV2 (INV1 and INV2 are equivalent of system 101 and system 102 of Fig. 2)) used to drive a machine (motor 20), the method comprising: 
determining a desired torque output to drive the machine (Para. 0047-0061); 
receiving a temperature (using temperature sensors 81 and 82) of each of the power converters or the windings of the machine (temperature sensors 81 and 82 determine the temperatures of INV1 and INV2 (INV1 and INV2 are equivalent of system 101 and system 102 of Fig. 2)); and 

wherein each respective torque signal is a proportion of the desired torque output of machine and is based on the respective received temperatures (Para. 0090-0115).

In re claim 8, Kiramitsu discloses (Fig. 1) whereby temperature measurements (using temperature sensors 81 and 82) are obtained from components of the channels and/or windings of an electric machine driven by the power converter (temperature sensors 81 and 82 determine the temperatures of INV1 and INV2 (INV1 and INV2 are equivalent of system 101 and system 102 of Fig. 2)).

In re claim 9, Kiramitsu discloses wherein the split is determined using a look-up table of temperatures and splits (Para. 0047-0061).

In re claim 10, Kiramitsu discloses wherein the split is determined based on an input from an observer (Para. 0047-0061).

In re claim 11, Kiramitsu discloses wherein the split is determined based on an input from an observer (Para. 0047-0061).

In re claim 12, Kiramitsu discloses wherein the split is determined using an algorithm (Para. 0047-0061).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838